Motion, insofar as it seeks leave to appeal from the portion of the April 2013 Appellate Division order affirming so much of Supreme Court’s order as granted the motions to dismiss the complaint, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the April 2013 Appellate Division order and the September 2013 Appellate Division order do not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.
Judge Abdus-Salaam taking no part.